In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition designating Tony Avella as a candidate in a primary election to be held on September 13, 2005, for the nomination of the Working Families Party as its candidate for the public office of Member of the New York City Council, 19th Council District, the petitioners appeal from a final order of the Supreme Court, Queens County (Strauss, J.), dated August 5, 2005, which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the final order is reversed, on the law, without *505costs or disbursements, the petition is reinstated, and the matter is remitted to the Supreme Court, Queens County, for a determination of the petition on the merits.
The Supreme Court erred in determining that circumstances preventing immediate filing were not present. That issue was determined upon the signing of the order to show cause on July 27, 2005, and the Supreme Court did not have authority to review the determination of a justice of coordinate jurisdiction. Prudenti, P.J., Adams, Luciano, Skelos and Lifson, JJ., concur.